DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting

Claim 1, 7-11, 18, 19, 22-25  are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 17 and 21 of copending Application No. 16/920073 (Hong et al) (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Concerning claim 1, Hong discloses a display device comprising a display region that comprises a first display region and a second display region (Claim 17),
wherein the first display region comprises a plurality of first pixels, and the second display region comprises a plurality of second pixels and at least one light transmission region (Claim 17),
wherein light transmittance of the at least one light transmission region is higher than light transmittance of each of the first pixels and light transmittance of each of the second pixels, and light transmittance of the second display region is higher than light transmittance of the first display region (Claim 17).
Considering to claim 18, Hong discloses a display device comprising a display region that comprises a first display region and a second display region (Claim 17),
wherein the first display region comprises a plurality of pixels comprising a plurality of pixel electrodes and a common electrode (Claim 21),
wherein each of the pixel electrodes is on the first display region or the second display region, the common electrode is on an entire surface of the first display region, and the common electrode is located in a partial region of the second display region and defines at least one light transmission opening (Claim 21).
As to claims 7, 8, 24, and 25 (with claims 7 and 24 and 8 and 25 being similar in scope), Hong discloses forming a display device.
Hong does not explicitly disclose further comprising a substrate over the first display region and the second display region or 
wherein the substrate overlaps the at least one light transmission region.
It is known in the art the use of an additional substrate over a display panel in manufacturing a display panel. There is a reasonable expectation of success in forming the substrate over the first and second display region of the display panel, and therefore it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to incorporate a substrate over the first and second display region.
Continuing to claim 9, Hong discloses forming the transmission region (Claim 17).
Hong does not disclose wherein an area occupied by the at least one light transmission region is 50% or more of the second display region.
In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only Regarding claim 10, Hong discloses further comprising a light sensing member (optical sensor) arranged to overlap the second display region (Claim 17).
According to claim 11, Hong discloses wherein the light sensing member comprises at least one of a camera, an infrared proximity sensor, an iris recognition sensor, and a fingerprint sensor comprising a photoelectric conversion element (Claim 17).
Pertaining to claim 19, Hong discloses wherein each of the pixel electrodes overlaps the common electrode and does not overlap the at least one light transmission opening (Claim 21).
Referring to claims 22 and 23, Hong discloses wherein light transmittance of the second display region is higher than light transmittance of the first display region (Claim 17) and further comprising a light sensing member to overlap the second display region (Claim 17).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 6, 12, and 13 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 5 of copending Application No. 17/000404 (Yang et al). 
Concerning claim 1, Yang discloses a display device comprising a display region that comprises a first display region and a second display region (Claim 1),
wherein the first display region comprises a plurality of first pixels, and the second display region comprises a plurality of second pixels and at least one light transmission region (Claim 1),
wherein light transmittance of the at least one light transmission region is higher than light transmittance of each of the first pixels and light transmittance of each of the second pixels, and light transmittance of the second display region is higher than light transmittance of the first display region (Claim 1).
Considering claim 6, Yang discloses wherein the at least one light transmission region comprises a plurality of light transmission regions, and wherein the plurality of light transmission regions and the plurality of second pixels are alternately arranged (Claim 6).
Pertaining to claim 12, Yang discloses wherein the second display region comprises a first second display region and a second second display region spaced apart from the first second display region (Claim 1).
Regarding claim 13, Yang discloses wherein light transmittance of the first second display region is different from light transmittance of the second second display region (Claim 1).
This is a provisional nonstatutory double patenting rejection.

Allowable Subject Matter

Claims 26-28 are allowed.
Claims 2, 16, 17, 20, and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  Claim 2 recites the limitations wherein a resolution of the second display region is lower than a resolution of the first display region. These limitations in combination with the other limitations as set forth in the claims are neither taught nor suggested in the prior art. 
Claim 16 recites the limitations further comprising a signal line crossing the first display region and the second display region, wherein the signal line comprises a bypass section that bypasses each of the plurality of second pixels in the second display region. These limitations in combination with the other limitations as set forth in the claims are neither taught nor suggested in the prior art.
Claim 17 recites the limitations  wherein each of the plurality of first pixels and each of the plurality of second pixels comprises an emission region and a non-emission region around the emission region having light transmittance that is lower than the light transmittance of the at least one light transmission region. These limitations in combination with the other limitations as set forth in the claims are neither taught nor suggested in the prior art.
Claim 20 recites the limitations further comprising an organic layer between the pixel electrodes and the common electrode, wherein the organic layer is not located in the at least one light transmission opening. These limitations in combination with the other limitations as set forth in the claims are neither taught nor suggested in the prior art. Claim 21 depends from this claim and is allowable for at least that reason.

The following is an examiner’s statement of reasons for allowance: 
Claim 26 recites the limitations wherein a resolution of the second display region is lower than a resolution of the first display region, and wherein light transmittance of the second display region is higher than light transmittance of the first display region. These limitations in combination with the other limitations as set forth in the claims are neither taught nor suggested in the prior art. Claims 27 and 28 depend from this claim and are allowable for at least that reason.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments

Applicant’s arguments with respect to claim(s) 1 and 18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments, see pages 11 and 12 of the Remarks, filed 11/19/20, with respect to claim 26 have been fully considered and are persuasive.  The 102 rejection of claim 26 has been withdrawn. 



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALERIE N NEWTON whose telephone number is (571)270-5015.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/FERNANDO L TOLEDO/Supervisory Patent Examiner, Art Unit 2897                                                                                                                                                                                                        



/VALERIE N NEWTON/            Examiner, Art Unit 2897                                                                                                                                                                                            	03/09/21